Mr. Justice Brown delivered the opinion of the court. 8. Evidence, § 339*—when a written instrument may he varied hy parol evidence. The rule that the written evidence of a contract may not be varied or contradicted by parol is applied only between the parties to the instrument. 9. Appeal and errob, § 1622*—when error in admission of evidence may he cured. Where a boy was injured by being knocked from a street car by a team standing in the street, the admission in evidence, in an action against the owner of the team, of court records showing an agreement hy the boy’s guardian not to sue the street car company on the payment of a certain sum of money, it being argued that such release was not binding on the minor, was not prejudicial error, since an instruction was given which stated that if the injury was partly due to the negligence of the street car company the jury should apply the amount received by the plaintiff in reduction of the amount, if any, which the plaintiff would otherwise have been entitled to recover.